DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 12/17/2021. Claims 1-20 have been cancelled. Claims 21-40 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 20190185013 A1, hereinafter “Zhou”).
Regarding claims 21, 31 and 40, Zhou (Figs. 4-22) discloses a computer-implemented method for generating autonomous vehicle (a method for human-like vehicle control for an autonomous vehicle is disclosed. Recorded human driving data are first received, which include vehicle state data, vehicle control data, and environment data; Zhou at [0011]) simulation scenarios (to learn the vehicle dynamics models from historic data via, e.g., neural networks, are able to learn the vehicle dynamics models in common scenarios; Zhou at [0164]) comprising: obtaining log data that describes, based on a plurality of attributes, a plurality of observations collected during real-world operation of one or more vehicles (A human-like vehicle control model is obtained, via machine learning, based on the recorded human driving data as well as the vehicle kinematic model based vehicle control signal generated based on vehicle kinematic model; Zhou at [0011]) and [0077]) and The surrounding traffic may also be important in terms of planning. For instance, extrinsic parameters may provide information related to nearby vehicles or objects so that the planning modules may consider such information in their respective planning; Zhou at [0070]) ;
 extracting, from the log data, an attribute combination comprising one or more attributes of the plurality of attributes (the locale context information processor 810 processes the received information and, e.g., extracts information related to the current route the vehicle is on and sends such information to the self-aware capability parameter updater 830; Zhou at [0077]) and (… For lane detection, lane detection models are obtained using training data with labeled lanes to derive supervised models for lane detection; Zhou at [0144]), wherein the one or more attributes comprise a vehicle maneuver attribute indicative of an action performed by the one or more vehicles (large volume of human driving data are collected and used to train lane control models that, when used for lane planning, are to exhibit human-like behavior in maneuvering the vehicles… With such personalized human-like lane planning models, an autonomous driving vehicle may be operated during lane planning/control in an adaptive manner; Zhou at [0145]); 
determining, based at least in part on the attribute combination, a scenario associated with operating an autonomous vehicle, wherein the scenario is represented by the one or more attributes of the attribute combination (the lane planning model training engine 2140 may also learn and/or train multiple models for lane planning, each of which may be for different known situations, e.g., lane following or lane changing for specific subgroups of the general population, or for particular different driving environment scenarios (wet road, dark light, crowded road); Zhou at [0149] and Such route selection preference configuration may specify some general preference in route selection in different scenarios, e.g., avoid steep/curvy roads in raining/snow scenarios, avoid small streets at night, avoid roads with very few gas stations, etc; …[0091] and [0095]); and 
generating a simulation scenario for testing the autonomous vehicle based at least in part on the scenario associated with operating the autonomous vehicle ( Traditionally, autonomous vehicles may adopt planning models that are trained to capture the characteristics of human driving behavior of the general population; Zhou at [0106), wherein the simulation scenario is indicative of the one or more attributes of the attribute combination   (that enables both achieving accurate simulation and safety of the vehicle performance. Instead of directly learn the vehicle dynamics model from the historic data, classical mechanics model is used as backbone model and learn how to adjust the predicted result from the historic data; Zhou at [0165], Each type of model may be trained using appropriate labeled training data that are related to the corresponding scenario; [0147]. Motion planning models may include different models appropriate for the given situation in hand; Zhou at [0140], Motion planning models may include different models appropriate for the given situation in hand; Zhou at [0107], 0149], [0152]).

Regarding claim 22, Zhou (Figs. 4-22) discloses the claimed invention substantially as explained above. Further, Zhou (Figs. 4-22) teaches generating training data based at least in part on the scenario associated with operating the autonomous vehicle, wherein the training data is indicative of the one or more attributes of the attribute combination (… For lane detection, lane detection models are obtained using training data with labeled lanes to derive supervised models for lane detection; Zhou at [0144]), and (large volume of human driving data are collected and used to train lane control models that, when used for lane planning, are to exhibit human-like behavior in maneuvering the vehicles… With such personalized human-like lane planning models, an autonomous driving vehicle may be operated during lane planning/control in an adaptive manner; Zhou at [0145] and [0165]). 

Regarding claim 23, Zhou (Figs. 4-22) discloses the claimed invention substantially as explained above. Further, Zhou (Figs. 4-22) teaches wherein the training data comprises a portion of the log data associated with the attribute combination, the portion of the log data comprising sensor data acquired by the one or more vehicles (… For lane detection, lane detection models are obtained using training data with labeled lanes to derive supervised models for lane detection; Zhou at [0144]), and (large volume of human driving data are collected and used to train lane control models that, when used for lane planning, are to exhibit human-like behavior in maneuvering the vehicles… With such personalized human-like lane planning models, an autonomous driving vehicle may be operated during lane planning/control in an adaptive manner; Zhou at [0145] and [0165]).

Regarding claim 24, Zhou (Figs. 4-22) discloses the claimed invention substantially as explained above. Further, Zhou (Figs. 4-22) teaches providing the training data for training of a machine-learned model (A human-like vehicle control model is obtained, via machine learning, based on the recorded human driving data as well as the vehicle kinematic model based vehicle control signal generated based on vehicle kinematic; Zhou at [0011]) and (machine learning based control and derive vehicle dynamics models from classical mechanics; Zhou at [0164]).

Regarding claim 25, Zhou (Figs. 4-22) discloses the claimed invention substantially as explained above. Further, Zhou (Figs. 4-22) teaches  wherein determining the scenario associated with operating the autonomous vehicle comprises: determining the scenario based at least in part on a geographic region associated with the log data (the planned route 520 may be sent to the part of the vehicle that is responsible for guide the vehicle in terms of route control, e.g., such as the built in GPS. The planned motion 530 and the planned lane control 540 may be sent to the vehicle control module 450 (in FIG. 4) so that the planned vehicle behavior as to motion and lane control may be carried out on the vehicle via the vehicle control module 450; Zhou at [0163]).

Regarding claim 26, Zhou (Figs. 4-22) discloses the claimed invention substantially as explained above. Further, Zhou (Figs. 4-22) teaches  providing the training data to train a machine-learned model to perform at least one of: (i) recognizing an object, or (ii) predicting object behavior within the geographic region (the lane planning model training engine 2140 may also learn and/or train multiple models for lane planning, each of which may be for different known situations, e.g., lane following or lane changing for specific subgroups of the general population, or for particular different driving environment scenarios (wet road, dark light, crowded road); Zhou at [0149]).

Regarding claim 27, Zhou (Figs. 4-22) discloses the claimed invention substantially as explained above. Further, Zhou (Figs. 4-22) teaches wherein the scenario is represented by a new combination of attributes occurring within the log data (The planned motion 530 and the planned lane control 540 may be sent to the vehicle control module 450 (in FIG. 4) so that the planned vehicle behavior as to motion and lane control may be carried out on the vehicle via the vehicle control module 450; Zhou at [0164]). 

Regarding claim 28, Zhou (Figs. 4-22) discloses the claimed invention substantially as explained above. Further, Zhou (Figs. 4-22) teaches wherein the one or more attributes further comprise a travel way attribute associated with one or more lanes of travel by the one or more vehicles and an actor attribute associated with an object influencing the vehicle maneuver (large volume of human driving data are collected and used to train lane control models that, when used for lane planning, are to exhibit human-like behavior in maneuvering the vehicles… With such personalized human-like lane planning models, an autonomous driving vehicle may be operated during lane planning/control in an adaptive manner; Zhou at [0145]).

Regarding claim 29, Zhou (Figs. 4-22) discloses the claimed invention substantially as explained above. Further, Zhou (Figs. 4-22) teaches wherein the one or more attributes comprise a lane geometry attribute, wherein the lane geometry attribute is associated with one or more lanes of a travel way, wherein the scenario is represented by the one or more lanes of the travel way (the planned route 520 may be sent to the part of the vehicle that is responsible for guide the vehicle in terms of route control, e.g., such as the built in GPS. The planned motion 530 and the planned lane control 540 may be sent to the vehicle control module 450 (in FIG. 4) so that the planned vehicle behavior as to motion and lane control may be carried out on the vehicle via the vehicle control module 450; Zhou at [0163]).

Regarding claim 30, Zhou (Figs. 4-22) discloses the claimed invention substantially as explained above. Further, Zhou (Figs. 4-22) teaches wherein the one or more attributes comprise an object attribute, wherein the object attribute is associated with a vehicle, a pedestrian, or a bicycle, wherein the scenario is represented by the vehicle, the pedestrian, or the bicycle (the planned route 520 may be sent to the part of the vehicle that is responsible for guide the vehicle in terms of route control, e.g., such as the built in GPS. The planned motion 530 and the planned lane control 540 may be sent to the vehicle control module 450 (in FIG. 4) so that the planned vehicle behavior as to motion and lane control may be carried out on the vehicle via the vehicle control module 450; Zhou at [0163]).

Regarding claim 32, Zhou (Figs. 4-22) discloses the claimed invention substantially as explained above. Further, Zhou (Figs. 4-22) teaches generating training data based at least in part on the scenario associated with operating the autonomous vehicle, wherein the training data is indicative of the one or more attributes of the attribute combination (the lane planning model training engine 2140 may also learn and/or train multiple models for lane planning, each of which may be for different known situations, e.g., lane following or lane changing for specific subgroups of the general population, or for particular different driving environment scenarios (wet road, dark light, crowded road); Zhou at [0149])

Regarding claim 33, Zhou (Figs. 4-22) discloses the claimed invention substantially as explained above. Further, Zhou (Figs. 4-22) teaches wherein the training data comprises a portion of the log data associated with the attribute combination, the portion of the log data comprising at least one of: sensor data, map data, perception data, prediction data, motion planning data, vehicle controller data, or vehicle status data (when a vehicle is in motion, the sensors on the vehicle acquire sensor data including imagery of the road ahead of the vehicle with lanes present. Such sensor data are received at 2250 and are used to detect, at 2260, lanes in front of the vehicle based on the lane detection models; Zhou at [0161] and {0190]).

Regarding claim 34, Zhou (Figs. 4-22) discloses the claimed invention substantially as explained above. Further, Zhou (Figs. 4-22) teaches providing the training data for training of a machine-learned model (A human-like vehicle control model is obtained, via machine learning, based on the recorded human driving data as well as the vehicle kinematic model based vehicle control signal generated based on vehicle kinematic; Zhou at [0011]) and (machine learning based control and derive vehicle dynamics models from classical mechanics; Zhou at [0164]).

Regarding claim 35, Zhou (Figs. 4-22) discloses the claimed invention substantially as explained above. Further, Zhou (Figs. 4-22) teaches wherein the machine- learned model is trained to perform attribute extraction (A human-like vehicle control model is obtained, via machine learning, based on the recorded human driving data as well as the vehicle kinematic model based vehicle control signal generated based on vehicle kinematic; Zhou at [0011]) and (machine learning based control and derive vehicle dynamics models from classical mechanics; Zhou at [0164]).

Regarding claim 36, Zhou (Figs. 4-22) discloses the claimed invention substantially as explained above. Further, Zhou (Figs. 4-22) teaches wherein the machine- learned model is trained to perform at least one of: (i) recognizing an object, or (ii) predicting object behavior (the lane planning model training engine 2140 may also learn and/or train multiple models for lane planning, each of which may be for different known situations, e.g., lane following or lane changing for specific subgroups of the general population, or for particular different driving environment scenarios (wet road, dark light, crowded road); Zhou at [0149]).

Regarding claim 37, Zhou (Figs. 4-22) discloses the claimed invention substantially as explained above. Further, Zhou (Figs. 4-22) teaches wherein the one or more attributes further comprise a travel way attribute associated with one or more lanes of travel by the one or more vehicles and an actor attribute associated with an object influencing the vehicle maneuver vehicle maneuver attribute, wherein the vehicle maneuver attribute is associated with one or more actions of the autonomous vehicle, wherein the scenario is represented by the one or more actions of the autonomous vehicle (the planned route 520 may be sent to the part of the vehicle that is responsible for guide the vehicle in terms of route control, e.g., such as the built in GPS. The planned motion 530 and the planned lane control 540 may be sent to the vehicle control module 450 (in FIG. 4) so that the planned vehicle behavior as to motion and lane control may be carried out on the vehicle via the vehicle control module 450; Zhou at [0163]).

Regarding claim 38, Zhou (Figs. 4-22) discloses the claimed invention substantially as explained above. Further, Zhou (Figs. 4-22) teaches wherein the one or more attributes comprise a lane geometry attribute, wherein the lane geometry attribute is associated with at least one of: (i) an intersection or (ii) a turn, wherein the scenario is represented by at least one of: (i) the intersection or (ii) the turn (The vehicle control data 2620-3 may provide information characterizing the control applied to the vehicle, such as brake applied with a certain force, steering by turning the steering wheel by a certain angle, or throttle; Zhou at [0176]).

Regarding claim 39, Zhou (Figs. 4-22) discloses the claimed invention substantially as explained above. Further, Zhou (Figs. 4-22) teaches wherein the one or more attributes comprise an object influencing the vehicle maneuver, wherein the object comprises a static object or a dynamic object, wherein the scenario is represented by the static object or the dynamic object (instead of remain in the middle of lane 2030, vehicle in that lane may pull to the right side of the lane before the turn so that the turn is, e.g., safer and easier. Similarly, when a vehicle is turning left, the lane following behavior may differ as well; Zhou at [0138).

Conclusion
The prior art made of record and cited in the attached PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/             Examiner, Art Unit 3663                                                                                                                                                                                           


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663